DETAILED ACTION
Priority
This application is a continuation of US Application no. 15/948,431, now US Patent no. 10,610,687, filed 9 April 2018, which is a division of US Application no. 15/157,968, now US Patent no. 9,937,346, filed 18 May 2016, which claims the benefit of priority from US Provisional Application no. 62/327,648 filed 26 April 2016.

Response to Amendment
The preliminary amendments filed 12 May 2021, 14 July 2020, and 15 June 2020 have been acknowledged.  Claims 31, 35, 37-39, 41, 42, 44-47, and 50-67 are pending, wherein claims 51-67 are new.

Claim Objections
Claim 39 is objected to because of the following informalities:  in line 4, it is recommended to insert “the” between the phrases “…input so that” and “output level…”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41, 42 and 44-47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lunner (US Patent no. 9,313,585).
In regard to claim 41, figures 1a, 1b, and 2 of Lunner show elements of a hearing assistance device that includes a transducer for capturing sound, a digital signal processor for processing the captured sound and for processing other inputs related to a user’s cognitive load, and a transducer for conveying the processed sound signal to evoke a auditory percept in a user (col 7 line 33 – col 8 line 24 and col 8 line 58-41).  The other inputs received and processed by the hearing assistance device include latent variables having a nexus with user of the hearing device.  Such latent variables include body temperature, eye movements, time of day measurements, and environment of the user (col 11 lines 62-67, col 18 lines 30-34, col 20 lines 8-28).  Such variables, such as time of day are indicative of cognitive fatigue (col 20 lines 25-28).  In 
	In regard to claims 42 and 44-45, Lunner discusses the effect that certain latent variables that must be taken into account when assessing a user’s cognitive load and listing ability.  Lunner discusses detectors of a user’s listening environment, temperature, eye movements, and the time of day (col 11 lines 62-67, col 18 lines 30-34, col 20 lines 8-28).  All parameters suggested by Lunner are considered to provide information indicative of fatigue and/or contribute to fatiguing states of a user (e.g., noisy environment and/or time of day).  Lunner fails to explicitly suggest geographic location as a latent variable, however the Examiner considers this parameter an equivalent to the parameters, such as noise environment, for contributing to a user’s fatigue (One of ordinary skill in the art would recognize that a crowded urban area or hot humid climate would contribute to a person’s level of fatigue quicker than a quiet, bucolic setting).
	In regard to claim 46, Lunner teaches that the cognitive load is updated by detectors that monitor a listening environment (col 18 lines 30-39), wherein noises from a listening environment are considered to be latent features associated with the sound being captured by the sound transducer.
	In regard to claim 47, Lunner is configured to automatically recognize the latent variables as part of the cognitive load measurement and automatically adjust processing by the hearing device based on the recognition (e.g., col 20 lines 8 -61).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 35-39, 50-54, 58-60, 63, 64, and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunner (US Patent no. 9,313,585) in view of Hillbratt (US Publication no. 2016/0144178).
In regard to claim 31, 51, 59, and 60, Lunner describes a method of operating a hearing prosthesis by adjusting an output stimulus based on a user’s cognitive status and/or cognitive load (i.e., mental state) (col 3 lines 39-42, col 4 lines 5-29, 41-45, col 7 lines 21-32, col 9 lines 59-63, col 11 lines 53-60, col 18 lines 23-29 and col 18 line 58 – col 19 line 20); Lunner teaches that individual cognitive abilities affect a user’s ability to listen in different conditions, to remedy this, Lunner is directed to estimating a user’s cognitive capacity or load in order to determine an appropriate signal processing scheme to output an appropriate level of hearing assistance to meet a user’s particular 
Additionally, figures 1a, 1b, and 2 of Lunner show elements of a hearing assistance device that includes a transducer for capturing sound (e.g., a microphone), a digital signal processor for processing the captured sound and for processing inputs related to a user’s cognitive load, and a transducer for conveying the processed sound signal to evoke a auditory percept in a user (col 7 line 33 – col 8 line 24 and col 8 line 58-41).  
	Lunner is considered to substantially describe and suggest a hearing aid system that output processing based on a determined cognitive load of a user.  However, Lunner is directed to a conventional hearing aid system which relies on conduction of air waves to transmit sound and does not teach nor suggest implementation in a bone conduction device.  Hillbratt is relied on to demonstrate that bone conduction devices a suitable alternatives to conventional hearing aids (para 4).  Bone conduction devices are suitable for individuals who cannot derive sufficient benefit from conventional hearing aid devices, and are considered in view of this teaching suitable for use in 
	In regard to claim 35, Lunner applies processing measures to adjust the output of the hearing device related to a user’s cognitive load that include: directional information schemes, speech detection schemes, compression schemes, time-frequency masking, noise-reduction, etc (col 21 lines 8-13).  The process is enabled to alter the processing schemes based on differentiation of high and low cognitive load states, wherein high and low cognitive loads pertain to a user’s mental resources and to comprise a change in cognitive capacity (col 4 lines 41-65 and col 20 lines 49-57).  The process is enabled to be responsive to a change in a user’s cognitive load (col 4 lines 57-65).
	In regard to claim 37, Lunner teaches that a signal processing adjustment includes altering a compression (col 8 lines 1-4).
	In regard to claim 38, Lunner applies signal processing adjustments in order to deliver an output stimulus according to a user’s cognitive load needs (col 4 lines 5-8).
	In regard to claim 39, Lunner teaches that not all recipients with a cognitive disability require substantial noise reduction.  In a recipient with a cognitive disability, but with high working memory capacity, does not require aggressive noise reduction compared to a recipient with a cognitive disability and low working memory capacity.  The degree of noise reduction is targeted to the specific recipient, wherein the recipient 
In regard to claim 50, Lunner teaches that hearing aids routinely adjust to compensate for abnormal loudness of growth and loudness tolerance in individuals with hearing loss and difficult listening environments (col 2 lines 54-57). As the recited Q factor is defined as the loudness growth, it is considered that Lunner suggests adjustment/compensation in the Q factor in order to present an output within a comfortable and tolerable level.
	In regard to claims 52 and 53, Lunner is considered to substantially suggest the invention as claimed, however does not teach that the gain or magnitude/amplitude of particular frequencies may be part of the adjustment of device output.  Hillbratt teaches that adjustments to gain (para 38) and amplification of certain frequencies (para 38 and 48) are routine auditory adjustments made by an auditory prosthesis in order to enhance perception of the auditory stimulus and comfort of the user.  In view of this, the modification of Lunner to adjust gain and frequency parameters is considered to have been obvious to one of ordinary skill in the art at the time of the invention since Hillbratt teaches that said parameters adjustments are routine and conventional for auditory prosthesis in order to enhance perception of the auditory stimulus and comfort of the user.
	In regard to claims 54 and 66, Lunner depicts in figure 4d wherein the hearing prosthesis 2 is in communication with a portable device 4, wherein device 4 comprises a 
	In regard to claims 58 and 64, Lunner provides a cognitive model that incorporates three cognitive states (e.g., high, medium, and low or even more levels (col 4 lines 41-65)) which an estimation unit may extrapolate a cognitive capacity of the recipient (col 20 lines 32-61).  Based on the output of the estimation unit, the signal processing components may adapt processing (col 20 lines 58-61).  The estimate of cognitive load is provided in real time to enable rapid response and adaptation to a cognitive load change (col 20 lines 55 -65).  The cognitive states of Lunner pertaining to high, medium, or low cognitive loads are considered to be recurring scenarios correlated with particular cognitive and/or fatigue states of the recipient.
	In regard to claim 63, Lunner teaches that known techniques include limiting the spectral maxima or reducing spectral contrast for adjusting hearing prosthesis output (col 17 lines 13-17).

Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunner (US Patent no. 9,313,585) in view of Hillbratt (US Publication no. 2011/0022119), further in view of Parker (US Publication no. 2009/0187065).
.

Claims 56, 57, and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunner (US Patent no. 9,313,585) in view of Hillbratt (US Publication no. 2011/0022119), further in view of Andersson (US Publication no. 2016/0302013).
In regard to claims 56, 57, and 67, Lunner describes a hearing prosthesis that adjusts output based on a determined cognitive capacity or load of the recipient, such adjustment is performed automatically (e.g., col 4 lines 57-65).  Additionally in an embodiment of Lunner, the recipient may indicate a change in cognitive load by using a push button enabling the recipient some control over the adjustment (col 20 lines 224-24).  However, neither Lunner nor Hillbratt teach or suggest configuring the hearing prosthesis to enable the recipient to override and adjustment.  Andersson describes a hearing prosthesis in communication with a portable device such as a smartphone (para 20).  The smartphone or other portable devices serves as an interface for enabling a recipient to indicate a desire for a settings adjustment of the hearing prosthesis (para 
Further in regard to claim 67, Andersson teaches that the hearing prosthesis output may be modified on inputs received from the smartphone (i.e., acceptance or rejection of modified settings) and correlated with data passively collected from the recipient (e.g., the device tracks how long a user keeps settings to indicate satisfaction) in order to prioritize settings adjustments (para 32).  

Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunner (US Patent no. 9,313,585) in view of Hillbratt (US Publication no. 2016/0144178), further in view of Krause et al. (US Patent no. 2007/0286350).
In regard to claim 61, Lunner substantially describes the invention as claimed including affirmatively takes recipient fatigue into account for adjusting the processing of a hearing prosthesis.  However, Lunner estimates recipient fatigue from time of day .

Claims 62 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunner (US Patent no. 9,313,585) in view of Hillbratt (US Publication no. 2016/0144178), further in view of Ishige et al. (US Patent no. 6,330,339) and Yuen et al. (US Publication no. 2014/0107493).
In regard to claims 62 and 65, Lunner in view of Hillbrat is considered to substantially describe the invention as claimed except for the motion sensor from which levels of recipient fatigue may be determined.  Ishige et al. describes a hearing aid with a motion sensor for detecting a condition of the hearing aid recipient in order to control operation of the hearing aid based on the detected condition (col 2 lines 20-29 and col 4 lines 21-42).  Thus Ishige et al. demonstrates that it was known in the art for a hearing aid to incorporate a motion sensor.  However, Ishige et al. does not teach that a motion sensor may detect a level of fatigue of the recipient.  Yuen et al. teaches that data obtained from motion sensors is useful for deducing fatigue levels (para 151).  In view of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        10 September 2021